DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 12/14/2021, in reply to the Office Action mailed 9/14/2021, is acknowledged and has been entered.  Claims 1 and 8-10 have been amended.  Claims 14-16 are newly added.  Claims 1-16 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  For example, the previous claims did not require that a self-immolative linker comprises a functional group that coordinatively saturates the MRI contrast agent, thereby preventing a water access to the MRI contrast agent resulting in no detectable signal, and that cleavage of the blocking substrate results in removal of the functional group from the MRI contrast agent 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (US 7,354,568) in view of Duimstra et al. (US 2006/088475).
	Meade teaches MRI agents comprising a paramagnetic metal ion bound to a complex. The complex comprises a chelator and a blocking moiety in at least a first coordination sites of said metal ion. The blocking moiety is covalently attached to the chelator, and capable of interacting with a target substance such that the exchange of water in at least said first coordination site in the metal ion complex is altered.
In one aspect, the invention provides MRI agents comprising a) a Gd(III) ion bound to a chelator such that the Gd(III) ion has coordination atoms in at least 5 coordination sites, and b) a blocking moiety covalently attached to the chelator which is capable of interacting with a target substance such that the exchange of water in the remaining coordination sites is increased (column 4).  
Example 1 describes synthesis of a Galactose-DOTA Derivative.  The effect of the enzymatic cleavage of the galactopyranose on the T1 of the complex was assessed using NMR spectroscopy. The molar quantity related to these T1 values is the relaxivity, R. R values at 500 MHz were determined for the complex plus galactose (1800 mM s-1) and minus galactose (2400 mM s-1) and compared to that of the related species Prohance (2700 mM s-1). The difference in observed relaxivity parallels the results obtained from the T1 measurements for complexes. The increase in water exchange, demonstrated in the spectrofluorometry experiments, suggested that the T1 of a solution of the agent should decrease upon enzymatic processing. A 20% difference between the measured T1 values in the presence and absence of beta-galactosidase confirmed this prediction. The complex exposed to beta-galactosidase at two different concentrations showed identical and significant decreases in the solution T1. A 20% change in observed T1 accompanies cleavage of the galactopyranose from the complex, consistent with the change in measured hydration number, q, obtained from fluorescence measurements. Control solutions of the complex together with heat inactivated enzyme show no decrease; in fact, the T1 appeared to increase slightly. MRI microscopy was used to examine if the observed difference in T1 between the complex in the presence and absence of the galactose would be sufficient to serve as a MRI contrast agent. Images obtained using a standard inversion recovery sequence revealed that the T1 change generated by enzymatic processing could be visualized in 
MRI detection of gene expression is taught in Example 6, including detecting beta-galactosidase expression.
In a preferred embodiment, the chelator and the blocking moiety are covalently linked; that is, the blocking moiety is a substitution group on the chelator. In this embodiment, the substituted chelator, with the bound metal ion, comprises the metal ion complex which in the absence of the target substance has all possible coordination sites occupied or blocked; i.e. it is coordinatively saturated.
By "blocking moiety" or grammatical equivalents herein is meant a functional group associated with the chelator metal ion complexes of the invention which is capable of interacting with a target substance and which is capable, under certain circumstances, of substantially blocking the exchange of water in at least one inner coordination site of the metal ion of the metal ion complex. For example, when bound to or associated with the metal ion complexes of the invention, the blocking moiety occupies or blocks at least one coordination site of the metal ion in the absence of the target substance. Thus, the metal ion is coordinately saturated with the chelator and the blocking moiety or moieties in the absence of the target substance.
A blocking moiety may comprise several components. The blocking moiety has a functional moiety which is capable of interacting with a target substance. This functional moiety may or may not provide the coordination atom(s) of the blocking moiety. In linker groups to allow for correct spacing and attachment of the components of the blocking moiety. Furthermore, in the embodiment where the functional group of the blocking moiety does not contribute a coordination atom, the blocking moiety may comprise a coordination site barrier, which serves to either provide a coordination site atom or sterically prevent the rapid exchange of water at the coordination site; i.e. the coordination site barrier may either occupy or block the coordination site.
In some embodiments, the nature of the interaction is irreversible, such that the blocking moiety does not reassociate to block or occupy the coordination site; for example, when the blocking moiety comprises an enzyme substrate which is cleaved upon exposure to the target enzyme.
Meade does not specifically recite a self-immolative linker wherein cleavage of the blocking substrate initiates a spontaneous electron cascade of the self-immolative linker that results in removal of the functional group from the MRI contrast agent.
Duimstra teaches MRI contrast agents that are sensitive to the enzyme glucoronidase enzymes. The MRI contrast agents provide compositions and methods for non-invasive diagnostic imaging of tissues, including necrotic tumors.  For example, in some embodiments, the present invention provides a composition comprising a compound for use as a contrast agent in magnetic resonance imaging, said compound comprising: a sensor component and a an MRI agent (e.g., contained in a macrocycle), wherein the contrast agent is configured decompose and release the MRI agent in the presence of a glucuronidase (e.g., beta-glucuronidase). In preferred embodiments, the sensor component comprises beta-glucuronic acid. In yet other preferred embodiments, contrast agent is configured to decompose and release the MRI agent in the presence of a glucuronidase; and imaging the tissue via magnetic resonance imaging (e.g., by detecting the MRI agent) (paragraph 0010-12).
A wide variety of linkers may be used in the contrast agents of the present invention. Preferred linkers of the present invention are self-decomposable or immolative linkers in response to chemical modification of the sensor and/or linker by an enzyme that specifically modifies the sensor and/or linker. The linkers may also include groups to provide desired steric, solubility, and/or biocompatibility properties to the contrast agent. Preferred groups that may be used in the linker include, but are not limited to, alkyl and aryl groups, including substituted alkyl and aryl groups and heteroalkyl (particularly oxo groups) and heteroaryl groups, including alkyl amine groups, as defined above. Preferred groups include p-aminobenzyl, substituted p-aminobenzyl, diphenyl and substituted diphenyl, alkyl furan such as benzylfuran, carboxy, and straight chain alkyl groups of 1 to 10 carbons in length. Particularly preferred groups include p-aminobenzyl, methyl, ethyl, propyl, butyl, pentyl, hexyl, acetic acid, propionic acid, aminobutyl, p-alkyl phenols, 4-alkylimidazole, carbonyls, OH, COOH, glycols, etc (paragraph 0044).  

It would have been obvious to one of ordinary skill in the art to provide a self-immolative linker in the complexes of Meade having a bearing a blocking moiety/linker which coordinately saturates a metal complex for MRI when the teaching of Meade is taken in view of Duimstra.  Each of Meade and Duimstra are directed to enzyme cleavable MRI agents.  One would have been motivated to do so with a reasonable expectation of success because Duimstra teaches the self-immolative linker to improve kinetics of the complex.  The coordiately saturated complex would inherently meet the instant limitations of no detectable signal prior to cleavage as claimed.
With regard to claim 6, the complexes and metal ion complexes of the invention may further comprise one or more targeting moieties (column 29).
With regard to claim 7, pharmaceutical compositions comprising pharmaceutically acceptable salts of the contrast agents can also be prepared (column 31).
With regard to claims 15-16, the blocking moiety/linker may comprise carboxylic acid moieties available for coordinatively saturating the metal ion, see Figure 1.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (US 7,354,568) and Duimstra et al. (US 2006/088475), in view of Alauddin et al. (Nuclear Medicine and Biology, 2003, 30, p. 261–265).
Meade and Duimstra teach gadolinium chelate-blocking agent contrast agents for MRI detection of gene expression, such as visualization of changes in lacZ gene expression, as set forth above.  
Meade and Duimstra do not specifically teach monitoring gene therapy.
Alauddin teaches that recently a new approach for obtaining high resolution in vivo images of gene expression using magnetic resonance imaging (MRI) has been reported. MRI contrast agents were developed in which the access of water to the first coordination sphere of a chelated paramagnetic ion is blocked with a galactopyranose residue that can be cleaved by beta-galactosidase, the product of a common marker gene. Following cleavage, the block is removed and the agent becomes “active”. Unlike existing contrast agents that are constitutively active providing bright signal wherever they are present, this new class of agents is MRI “dark” until cleaved by a target enzyme. The contrast agent, 1-[2-(beta-galactopyranosyloxy)propyl]-4,7,10-tris(carboxymethyl)-1,4,7,10-tetraazacyclododec-ane) gadolinium(III) complex, abbreviated as EgadMe (Fig. 1), is sensitive to the enzyme beta-galactosidase (beta-gal), which can cleave the EgadMe at the beta-galactoside bond and opens access of water to the gadolinium ion. Beta-Galactosidase is encoded by the gene lacZ, a common marker for gene expression. This represents a significant advance for the study of gene activity by allowing localization of gene expression in living systems. It 
We have successfully radiolabeled an MRI contrast agent1-[2-(beta-galactopyra-nosyloxy)propyl]-4,7,10-tris (caroboxy-methyl)-1,4,7,10-tetraazacyclododecane with 111In in high yields. Both in vitro and in vivo results suggest that this compound is specifically taken up through the asialoglycoprotein receptor. A gadolinium complex of this compound is likely to bind with asialoglycoprotein receptor in the similar fashion prior to activation by beta-gal. These results demonstrate that the galactopyranose moiety acts not only as a blocking group shielding Gd from water, but also as a targeting group, directing the complex to specific tissues. This study shows promise for the development of similar agents that could be targeted to specific tissues through uniquely expressed receptors that are naturally present or introduced through processes such as gene therapy (page 265).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform gene therapy prior to imaging with the claimed complexes when the teachings of Meade and Duimstra are taken in view of Alauddin.  The rejection is applied as above with regard to the complexes.  Each of Meade and Alauddin are directed to MRI imaging of gene expression using an MRI contrast agent activated by enzymatic cleavage of a blocking agent.  One would have been motivated to perform gene therapy prior to imaging, with a reasonable expectation of success, because Alauddin teaches agents could be targeted to specific tissues through uniquely .

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618